STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

JAMES H. HINKLE,
                                                                                        FILED
Claimant Below, Petitioner                                                          December 11, 2020
                                                                                 EDYTHE NASH GAISER, CLERK

vs.)   No. 19-0966 (BOR Appeal No. 2054090)                                      SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
                   (Claim No. 2018016107)

XINERGY CORPORATION,
Employer Below, Respondent


                              MEMORANDUM DECISION
      Petitioner James H. Hinkle, by Counsel John H. Shumate Jr., appeals the decision of the
West Virginia Workers’ Compensation Board of Review (“Board of Review”). Xinergy
Corporation, by Counsel H. Dill Battle III and Charity K. Lawrence, filed a timely response.

       The issue on appeal is compensability. The claims administrator rejected the claim on
January 24, 2018. The Workers’ Compensation Office of Judges (“Office of Judges”) affirmed the
decision in its March 8, 2019, Order. The Order was affirmed by the Board of Review on
September 25, 2019.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

        Mr. Hinkle, an equipment operator, alleges an injury to his cervical spine and left shoulder
on December 18, 2017, when he was struck by a bus hood. He did not seek immediate medical
attention. Mr. Hinkle responded to an emergency call on December 21, 2017, in his capacity as a
fireman. He sustained no injury on that call. On December 25, 2017, Mr. Hinkle sought treatment
from Summersville Regional Medical Center Emergency Room for pain in the neck, left shoulder,
left arm, and left hand as well as left hand/arm weakness. He stated that he was injured when a bus
hood fell on his left side on December 18, 2017. He was diagnosed with neck strain.


                                                 1
        The Employees’ and Physicians’ Report of Injury was completed on January 3, 2018, and
indicates Mr. Hinkle injured his neck, back, and left shoulder while letting down the hood on a
bus. The diagnoses were listed as cervical radiculopathy and unspecified neck nerve injury. It was
noted that Mr. Hinkle had left upper extremity weakness following the injury. A diagnosis update
was attached. Richard Spencer, M.D., requested the addition of left cervical radiculopathy and
blunt cervical spine trauma. It was noted that Mr. Hinkle had weakness of the left upper extremity.

        In a January 3, 2018, treatment note, Dr. Spencer noted that Mr. Hinkle was struck on the
back of his neck by a raised bus hood. He felt some pain initially but on December 21, 2017, he
awoke with severe neck and left arm pain. His condition has progressed since that time, and he
developed left arm weakness. Dr. Spencer diagnosed neck nerve injury and cervical radiculopathy.
A cervical x-ray was taken the following day and compared to an October 29, 2008, x-ray. It was
noted that Mr. Hinkle had osteophytes which had progressed. There was disc space narrowing at
C5-6, indicative of degenerative disc disease. It had also progressed since the 2008 x-ray. The
radiologist concluded that there were multilevel disc disease type findings and multilevel bilateral
foraminal narrowing. Mr. Hinkle returned to Dr. Spencer on January 12, 2018, and reported severe
left arm disability with weakness and intermittent pain.

       The Employer’s Report of Injury was completed on January 16, 2018, and indicated Mr.
Hinkle reported to human resources that he awoke on December 22, 2017, with pain in his neck,
shoulder, and arm. He stated that no accident had occurred and that the pain began spontaneously.
The employer stated that it had reason to question the injury.

        It should be noted that Mr. Hinkle has a history of left shoulder and cervical spine issues.
On November 24, 2008, a left shoulder MRI showed mild peritendinitis, early bursitis, and mild
bursal-sided scuffling of the supraspinatus. There was no indication of a rotator cuff tear. A
cervical MRI performed that same day showed a large left C6-7 disc herniation multilevel disc
degeneration, osteoarthritic cervical vertebral body lipping, and loss of cervical lordosis.

       In a January 23, 2018, statement, Keith Smith stated that Mr. Hinkle called him on January
2, 2018, and asked to file a workers’ compensation claim. He stated that he awoke on December
22, 2017, with severe pain in his neck, left shoulder, and arm. Mr. Hinkle reported that he had not
experienced an injury and just awoke that morning in pain. Mr. Smith stated that he informed Mr.
Hinkle that he could not file a claim unless he sustained a work-related injury. Mr. Hinkle called
Mr. Smith again several days later and asserted that he was injured on December 18, 2017, when
the hood of a bus fell on him. Mr. Smith stated that the employer questioned the injury because
there were no witnesses and no accident report. The claims administrator rejected the claim on
January 24, 2018.

        A cervical MRI was taken on January 29, 2018, and compared to a November 24, 2008,
MRI. There was a new disc protrusion at C7-T1 causing some narrowing on the left. There was a
significant decrease in the previously found C6-7 disc protrusion. There was mild thecal sac
narrowing and degeneration at other levels, also similar to the prior study. Dr. Spencer saw Mr.
Hinkle for follow-up on January 31, 2018. He noted that the MRI showed a herniated left C8 disc
with herniation and recommended referral to a neurologist.
                                               2
         In a February 1, 2018, treatment note, Barry Vaught, M.D., noted that Mr. Hinkle was seen
for left arm paresthesias and clumsiness. Mr. Hinkle reported symptoms since December when
something heavy fell on his head. He also reported that he rides a rock truck sometimes, which
jerks his neck around. Dr. Vaught diagnosed bilateral carpal tunnel syndrome and cervicothoracic
radiculopathy. An EMG was performed and showed active C8-T1 radiculopathy and carpal tunnel
syndrome. Dr. Vaught opined that Mr. Hinkle’s symptoms were due to the C8-T1 radiculopathy.

        Treatment notes from February 5, 2018, through April 16, 2018, by Dr. Patel indicate Mr.
Hinkle was diagnosed with C7-T1 disc herniation, C6-7 neural foraminal narrowing, C5-6 neural
foraminal narrowing and cervical stenosis, C4-5 neural foraminal stenosis, left C7 radiculopathy,
left C8 radiculopathy, cervical disc disease from C3 to C7, and moderate carpal tunnel syndrome.
Mr. Hinkle treated with Dr. Thymius from March 14, 2018, through March 28, 2018. The
diagnoses were cervical disc displacement at C5-6 and C6-7 and cervicothoracic radiculopathy.

        Mr. Hinkle testified in a December 20, 2018, hearing that on December 18, 2017, he was
struck in the neck by the hood of a bus. He stated that he had a red spot on his neck after the
incident but had no other symptoms. On December 21, 2017, Mr. Hinkle responded to an
emergency call in his capacity as a fireman. He was not injured at that time. Mr. Hinkle asserted
that the following day, he awoke with pain in his neck, left arm, and left hand. The pain started
where he was struck by the hood and radiated down his left arm to his fingers. Mr. Hinkle stated
that he did not seek immediate medical attention because he hoped rest would improve his
symptoms. It did not. Mr. Hinkle admitted that he experienced prior neck pain in 2008 as well as
right shoulder pain. An MRI taken in November of 2008 showed two herniated discs.

        The Office of Judges affirmed the claims administrator’s rejection of the claim on March
8, 2019. It found that Mr. Hinkle did not immediately report the alleged injury and continued to
work. There were no witnesses to the event. When he called off of work on December 21, 2017,
Mr. Hinkle stated that he had pain with no accident or injury. He sought treatment on December
25, 2017. He did not file a report of injury until January 3, 2018, alleging cervical pain with
radiculopathy due to a blunt injury. Mr. Hinkle underwent cervical spine x-rays on January 4,
2018, which showed multilevel degenerative disc disease and multilevel bilateral exit foraminal
narrowing. An MRI also showed degenerative changes in the cervical spine. The Office of Judges
noted that though the MRI showed new changes when compared to the 2008 MRI, Mr. Hinkle
failed to show that those changes are the result of the alleged injury. The Office of Judges
ultimately concluded that a preponderance of the evidence indicates Mr. Hinkle did not sustain a
work-related injury. The Board of Review adopted the findings of fact and conclusions of law of
the Office of Judges and affirmed its Order on September 25, 2019.

        After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. Mr. Hinkle alleges that he was injured when a hood struck him
in the neck. There were no witnesses to the alleged injury, and Mr. Hinkle did not immediately
report the injury. In fact, when he called in to work three days later, he denied any injury. The
medical evidence shows that Mr. Hinkle had preexisting cervical spine issues. He has failed to
show that he sustained a work-related injury.
                                                 3
        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                        Affirmed.
ISSUED: December 11, 2020


CONCURRED IN BY:
Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                4